Citation Nr: 1044002	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-13 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for the Appellant's Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active service from August 1965 to August 1968.  
He served in the Republic of Vietnam.  The Appellant was awarded 
the Air Medal with 23 Oak Clusters, the Distinguished Flying 
Cross, and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2010 rating decision of the Waco, Texas, 
Regional Office (RO) which established service connection for 
Type II diabetes mellitus and assigned a 10 percent evaluation 
for that disability.  In May 2010, the Veteran submitted a notice 
of disagreement (NOD) with the initial evaluation assigned for 
his Type II diabetes mellitus.  In July 2010, the Board, in 
pertinent part, remanded the issue of the initial evaluation for 
the Veteran's Type II diabetes mellitus to the RO for additional 
action.  


FINDING OF FACT

In June 2010, the Veteran expressly withdrew his NOD with the 
initial evaluation assigned for his Type II diabetes mellitus.  


CONCLUSION OF LAW

Vacatur of that portion of the Board's July 2010 decision 
remanding the issue of the initial disability evaluation for the 
Veteran's Type II diabetes mellitus is warranted.  38 U.S.C.A. 
§§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the Veteran or his or her 
representative, or on its own motion, when a claimant has been 
denied due process of law or has been granted benefits based on 
false or fraudulent evidence.  38 C.F.R. § 20.904 (2010).  

In May 2010, the Veteran submitted a notice of disagreement (NOD) 
with the initial evaluation assigned for his Type II diabetes 
mellitus.  In a June 2010 written statement, the Veteran directed 
the VA "to disregard the claim to increase my service-connected 
diabetes as it has not increased in severity as of yet."  The 
June 2010 written statement was not contained in the record 
forwarded to the Board.  In July 2010, the Board remanded the 
issue of the initial evaluation of the Veteran's Type II to the 
RO for the preparation and issuance of a statement of the case 
(SOC) in accordance with the United States Court of Appeals for 
Veterans Claims' (Court) holding in Manlincon v. West, 12 Vet. 
App. 238 (1999).  In October 2010, the RO forwarded the Veteran's 
June 2010 written statement to the Board.  

In June 2010. the Veteran effectively withdrew his May 2010 NOD 
with the initial evaluation assigned for his Type II diabetes 
mellitus prior to the Board's July 2010 Remand.  No allegation of 
error of law or fact remains.  Therefore, the portion of the 
Board's July 2010 decision remanding the issue of the initial 
evaluation of the Veteran's Type II diabetes mellitus must be 
vacated.  


ORDER

The portion of the July 2010 Board decision remanding the issue 
of the initial evaluation of the Veteran's Type II diabetes 
mellitus is vacated.  



	                        
____________________________________________
	J. T. Hutcheson
	Acting Veterans Law Judge, Board of Veterans' Appeals

